ORDER
This case came before us for oral argument January 28, 1993 pursuant to an order which had directed both parties to appear and show cause why the issues raised should not be summarily decided.
After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that cause has not been shown.
We believe that the trial justice erred in denying the motion to file a compulsory counterclaim. In spite of the passage of *1128time from the filing of the original action, we discern no irreparable prejudice to the plaintiff if this compulsory counterclaim is allowed to be filed. At the time of the request, the trial had not commenced. The plaintiff will have ample opportunity to meet the counterclaim which arises out of the same transaction as the plaintiffs initial claim.
The defendant’s appeal is sustained. The decision of the trial justice is vacated. The case is remanded to the Superior Court with directions to allow the filing of the counterclaim.